Citation Nr: 0618101	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-01 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right leg.

2.  Entitlement to service connection for a disability of the 
right knee.

3.  Entitlement to service connection for a disability of the 
right foot and heel.

4.  Entitlement to service connection for a disability of the 
left foot and heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.  Further, the record indicates she has had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which found, in pertinent part, that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for disabilities of the knees, 
the feet and heels, and right leg.

In October 2004, the Board found that new and material 
evidence had been received regarding the veteran's right 
knee, bilateral feet and heels, and right leg claim.  
However, the Board also found that additional development was 
necessary, and remanded the case for such development to 
include a new VA orthopedic examination.  As a preliminary 
matter, the Board finds that these remand directives have 
been substantially complied with, and, accordingly, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that it also determined in October 2004 that 
new and material evidence had not been received to reopen the 
previously denied claim of service connection for a left knee 
disorder.  Nothing in the record reflects that the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Thus, this decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).



The veteran provided testimony at a March 2003 hearing before 
the undersigned Acting Veterans Law Judge.  The transcript of 
this hearing is on file.

As an additional matter, the Board notes that the record, to 
include the findings of VA medical examinations conducted in 
March 2002 and December 2004, raise the issue of entitlement 
to service connection for residuals of a cold injury.  This 
matter is referred to the RO for appropriate action.  

The Board also notes that, during the course of this appeal, 
the veteran raised claims of entitlement to service 
connection for a right ankle disorder, eye injury residuals, 
and a gynecological disorder, along with a claim of pension 
eligibility.  These issues, while apparently pending on 
appeal, are not on appeal before the undersigned Acting 
Veterans Law Judge, and are referred to the RO for action as 
appropriate.


FINDINGS OF FACT

1.  All development and notification necessary for the 
equitable disposition of the instant case has been completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current disabilities of 
the right leg, right knee, both feet and heels, are causally 
related to active service.


CONCLUSION OF LAW

Service connection is not warranted for disabilities of the 
right leg, right knee, right foot and heel, or the left foot 
and heel.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Here, the RO did send pre-adjudication notice to the veteran 
by letters dated in November and December 2000, both of which 
were clearly prior to the March 2001 rating decision that is 
the subject of this appeal.  Granted, this pre-adjudication 
notice focused on the requirement that new and material 
evidence was necessary to reopen the previously denied 
claims, and did not provide a detailed discussion of what the 
veteran must show to prevail in the underlying service 
connection claims, nor what information and evidence she is 
responsible for, and what evidence VA must secure.  
Nevertheless, as detailed below, subsequent correspondence 
dated in January 2003 and November 2004 did provide the 
necessary VCAA notification.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  Both the January 2003 and November 2004 
letters included a discussion of the requirements for the 
establishment of service connection, and indicated that VA 
would request any relevant records identified by the veteran.  
The veteran was also notified of the VCAA at the March 2003 
Board hearing, to include, in pertinent part, that for 
service connection claims there had to be evidence tending to 
show that she currently had a disability that was incurred in 
or aggravated by military service.  Moreover, the October 
2004 Board decision and remand included a detailed discussion 
of the provisions of the VCAA. 

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this regard, 
the Board notes that the January 2003 and November 2004 
letters informed the veteran that VA would request any 
relevant records she identified.  She was also informed of 
this responsibility at the March 2003 Board hearing, and via 
the October 2004 Board decision and remand.  In addition, the 
November 2004 letter informed the veteran that arrangements 
were being made to schedule her for a medical examination, 
and of the consequences if she failed to report for this 
examination.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  Both the January 2003 and November 
2004 letters indicated, in pertinent part, that the veteran 
should identify any relevant non-VA medical treatment she had 
received.  She was also informed of this requirement at the 
March 2003 Board hearing.  In addition, the January 2003 
letter informed the veteran that it was her responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
As noted in the preceding paragraph, the January 2003 letter 
informed the veteran she should give VA enough information 
about her records so they could be requested, and that it was 
her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The November 2004 letter 
requested that the veteran send any medical reports she had 
not previously submitted.  Moreover, this letter stated that 
if there was any other evidence or information that she 
thought would support her claim, to please let VA know; and 
that if she had any evidence in her possession that pertained 
to her claim, to please send it.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1) and (2) [veteran status and 
existence of a disability], are not in dispute regarding any 
of the disabilities that are the subject of this appeal.  
Element (3) [a connection between the veteran's service and 
the disability] is in dispute, and was addressed by the VCAA 
letters provided to the veteran.  For the reasons stated 
below the Board finds that service connection is not 
warranted for any of these disabilities.  Thus, elements (4) 
and (5) [degree of disability and effective date], are 
rendered moot.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself 


and VA in obtaining such evidence.  Moreover, she has 
actively participated in the processing of this case, and the 
statements submitted in support of her claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Accordingly, there is no further duty to notify.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, as well 
as post-service medical records to include the reports of 
multiple VA examinations.  The Board acknowledges that it 
noted in the October 2004 remand that the record indicated 
the veteran had initiated a claim with the Social Security 
Administration (SSA), and directed on remand that she be 
requested to provide information regarding the status of this 
claim.  Such information was requested from the veteran by 
the November 2004 VCAA letter, but the record does not 
reflect she responded to this request.  Moreover, she has not 
otherwise indicated the existence of any relevant evidence 
that has not been obtained or requested.  Consequently, the 
Board concludes that all relevant evidence has been obtained 
to the extent permitted by the cooperation of the veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [The duty 
to assist is not a "one-way street."  If the veteran wants 
help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.]

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claims, and was given the opportunity to present testimony at 
the March 2003 hearing.  See 38 C.F.R. § 3.103 (2005).  
Moreover, she was accorded multiple VA medical examinations 
in conjunction with this case that addressed the etiology of 
the relevant disabilities.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Analysis

Applying the pertinent law and regulations to the facts of 
the instant case, the Board notes that the first requirement, 
competent medical evidence of a current disability, is 
satisfied in this case.  For example, a December 1993 VA 
general medical examination diagnosed probable bilateral 
patellofemoral syndrome.  A subsequent March 2002 VA medical 
examination included impressions of history of bilateral heel 
pain, history of right knee pain, and history of right ankle 
pain.  Similarly, a more recent December 2004 VA orthopedic 
examination, conducted by the same clinician as in March 
2002, included impressions of right knee pain, right leg pain 
with swelling, and bilateral foot pain.  Moreover, various 
treatment reports include findings of osteoarthritis of the 
knee and calluses of the feet, bunions, plantar fasciitis, 
and Achilles tendonitis.

Turning to the second element, evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
notes that the service medical records reflect treatment for 
problems relating to the lower extremities.  For example, 
records dated in March 1979 show marked edema of both ankles.  
However, there was no history of trauma, and X-rays of the 
heels were within normal limits.  Records from that same 
month also show complaints of pain in both legs, and an 
assessment of bilateral shin splints.  Subsequent records 
from July 1980 show treatment for marked edema of the right 
ankle.  Records from the same month include an assessment of 
bilateral ankle laxity.  In November 1980, the veteran was 
treated for weakness of both knees, and was assessed with 
chondromalacia.  She was treated for bilateral great toe pain 
in December 1980, which was believed to be due to cold 
sensitivity.  Records from October 1981 note a callus build-
up on the left small toe.  

Despite the foregoing, the claim must still be denied as the 
third element, medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability, has not been satisfied; no competent medical 
evidence is of record which relates the current disabilities 
to active service.  In fact, as detailed below, there is 
competent medical evidence against such a finding.

Initially, the Board notes that the veteran's feet and lower 
extremities were consistently evaluated as normal on service 
examinations conducted in October 1982, October 1986, 
December 1989, and July 1996.  Granted, the December 1989 
examination did note that there was a history of old right 
ankle sprain.  On a concurrent Report of Medical History, the 
veteran indicated that she had injured her right ankle during 
basic training in 1979, and that it still hurt during cold 
weather.  In addition, persistent swelling of both legs/feet 
was noted in July 1996, and that an orthopedic consult was 
needed.

In March 2002 the veteran was accorded a VA medical 
examination, at which time the examiner noted that the 
veteran's claims file, service medical records and current 
clinical records were reviewed in connection with the direct 
examination.  According to the report, the veteran had no 
specific complaints regarding the right knee or heel pain and 
the examiner commented that the feet currently represented a 
dermatological issue.  In addition, it was noted that the 
veteran's current complaints were related to pain in the feet 
and leg swelling.  The report includes impressions of 
dermatological issues regarding the feet, as well as the 
aforementioned history of bilateral heel pain, history of 
right knee pain and history of right ankle pain.  However, 
the examiner remarked of being unaware of any dermatological 
issues that may have arisen out of a frostbite injury during 
military service as this was not well documented in the 
veteran's service medical records.  Moreover, the examiner 
stated that from the record and examination history there was 
no evidence to suggest a chronic ongoing disability regarding 
the knees or right ankle.

In accord with the Board's remand directives, the veteran was 
accorded a new VA orthopedic examination in December 2004, 
which was conducted by the same examiner as in March 2002.  
The examiner once again noted that the claims file and 
service medical records had been reviewed, and referenced his 
previous evaluation of March 2002.  As noted above, 
impressions following examination were right knee pain, right 
leg pain with swelling, and bilateral foot pain.  Moreover, 
the examiner commented that, based upon the medical records 
provided for his review and the history obtained from the 
veteran at this examination, in addition to the previous 
assessment of March 2002, he found no additional evidence to 
suggest chronic ongoing disability with regard to the 
veteran's right knee or right foot, or heel.  The examiner 
further stated that, from an orthopedic standpoint, the 
evidence contained in the medical record was insufficient to 
establish a chronic acquired right leg, right knee, or 
bilateral foot/heel disorder related to service.

As the opinions expressed by the examiner at the March 2002 
and December 2004 VA medical examinations were based upon 
both a physical evaluation of the veteran and review of her 
claims file, the Board finds that this clinician had a 
sufficient foundation upon which to base his conclusions.  
Moreover, no competent medical evidence is of record that 
refutes the examiner's conclusion that the current 
disabilities of the right leg, right knee, and both 
feet/heels are not directly related to active service.  
Consequently, the Board must conclude that the preponderance 
of the competent medical evidence is against a finding that 
the current disabilities were incurred in or aggravated by 
active service.  See Colvin, supra.  Therefore, the claims 
must be denied.

As the preponderance of the evidence is against the veteran's 
appellate claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a disability of the right leg is 
denied.

Service connection for a disability of the right knee is 
denied.

Service connection for a disability of the right foot and 
heel is denied.

Service connection for a disability of the left foot and heel 
is denied.



____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


